Name: Commission Regulation (EEC) No 952/89 of 13 April 1989 amending Regulation (EEC) No 4103/88 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 4 . 89 Official Journal of the European Communities No L 104/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 952/89 of 13 April 1989 amending Regulation (EEC) No 4103/88 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (l), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9 (2) and Article 6a thereof, Having regard to Commission Regulation (EEC) No 3153/85 of 11 November 1985 laying down detailed rules for the calculation of monetary compensatory amounts (J), as last amended by Regulation (EEC) No 3521 /88 (4), and in particular Article 6 (3) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 4103/88 ( ®), as last amended by Regulation (EEC) No . 88.4/89 ('); Whereas Regulation (EEC) No 3153/85 lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 5 to 11 April 1989 for the Greek drachma lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for Greece in respect of all sectors, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 4103/88 is hereby amended as follows : 1 . The column 'Greece' in Parts 1 , 2, 3, 4, 5 , 6, 7, 8 , 9 and 10 of Annex I is replaced by that given in Annex I hereto. 2 . Annexes II and III are replaced by Annexes II and III hereto. Article 2 This Regulation shall enter into force on 17 April 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 April 1989. For the Commission Ray MAC SHARRY Member ofthe Commission o OJ No L 164, 24 . 6. 1985 , p . 6 . O OJ No L 182, 3 . 7 . 1987, p . 1 . O OJ No L 310, 21 . 11 . 1985, p. 4. O OJ No L 307, 12 . 11 . 1988, p. 28 , O OJ No L 364, 30. 12 . 1988 , p. 1 . (*) OJ No L 96, 10 . 4 . 1989, p . 1 . No L 104/2 Official Journal of the European Communities 17. 4 . 89 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative CN-code Germany Spain PortugalTable Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy = France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc 0709 90 60 0712 90 19 1001 10 10 1001 10-90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1 102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1 103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20  1 000 kg - 5 003,5 5 003,5 7 705,5 7 705,5 5 003,5 5 003,5 4 753,3 4 753,3 4 753,3 4 563,2 4 563,2 5 003,5 5 003,5 4 753,3 4 753,3 6 066,2 5 715,9 7 004,9 2 251,6 4 848,4 4 654,5 4 848,4 4 848,4 10 088,4 6 551,5 6 388,5 7 255,1 7 036,6 7 255,1 5 103,6 4 848,4 6 654,7 4 848,4 4 848,4 5 103,6 4 848,4 4 848,4 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 17. 4 . 89 Official Journal of the European Communities No L 104/3 Positive Negative Germany Spain Denmark Italy France Greece Ireland PortugalCN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM Pta  1 000 kg  1103 29 30 110329 40 110329 90 110411 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 110419 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 10 1104 29 30 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 4 654,5 5 103,6 4 848,4 4 848,4 4 848,4 6 654,7 4 654,5 8 213,8 5 103,6 4 848,4 5 503,9 4 848,4 4 848,4 4 848,4 6 654,7 7 605,3 4 848,4 4 654,5 6388,5 4 654,5 4 654,5 5 103,6 5 103,6 5 103,6 4 848,4 4 848,4 5 103,6 4 848,4 4 848,4 4 848,4 5 103,6 4 848,4 5 103,6 4 848,4 4 848,4 4 848,4 3 752,8 1 501,1 8 906,3 6 654,7 8 460,9 6 321,9 7 367,7 8 099,4 8 099,4 11-1 11-1 11-1 11-1 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-1 11-1 11-5 11-5 7285 7286 7285 7286 7290 7291 7292 7293 7290 7291 7292 7293 7285 7286 7294 7295 (') ( l) No L 104/4 Official Journal of the European Communities 17. 4 . 89 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl . Portugal Esc I II  1 000 kg  1108 12 00 11-5 7294 o 7 327,7 l 11-5 7295 (!) 7 327,7 1108 13 00 11-6 7296 O I 7 327,7 11-6 7297 o 7 327,7 1108 14 00 11-5 7294 O 7 327,7 11-5 7295 o 7 327,7 1108 19 90 11-5 7294 o 7 327,7 11-5 7295 o I 7 327,7 1109 00 00 I I l I 1 1 022,8 1702 30 91 17-9 7318 I 9 560,0 1702 30 99 17-9 7318 \ 7 327,7 1702 40 90 I \ \ 7 327,7 1702 90 50 I \ \ 7 327,7 1702 90 75 I \ 9 996,8 1702 90 79 I \ 6 988,0 2106 90 55 I \ 7 327,7 2302 10 10 23-1 7622  23-1 7623 2 066,5 2302 10 90 I 4 280,5 2302 20 10 I 2 066,5 2302 20 90 4 280,5 2302 30 10 2 066,5 2302 30 90 I \ \ 4 428,1 2302 40 10 I \ 2 066,5 2302 40 90 I \ 4 428,1 2303 10 11 I I \ 9 705,6 2309 10 1 1 23-2 7624 o  \ 23-2 7625 o 600,4 2309 10 13 23-8 7541 OC)  23-8 7542 OC) 10 069,4 ) 23-8 7543 OC) 20 138,7 23-8 7544 oo ,  23-8 7545 OC) 2 497,2 23-8 7546 oo 4 994,4 23-8 7547 oo  .. 23-8 7548 OC) 16 592,3 23-8 7549 oo \ 33 184,6 l 23-8 7550 OC) I 600,4 \ 23-8 7551 OC) 10 669,8 23-8 7552 oo 20 739,1 23-8 7626 OC) 600,4 23-8 7627 OC) \ 3 097,6 I 23-8 7628 OC) 5 594,8 23-8 7629 OC) l 600,4 23-8: 7630 OC) l 17 192,7 17 . 4 . 89 Official Journal of the European Communities No L 104/5 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l  1 000 kg  2309 10 13 23-8 7631 - oo l 33 785,0 2309 10 31 23-3 7624 o  23-3 7691 1 901,3 2309 10 33 23-9 7541 oo \  23-9 7542 oo \ 10 069,4 23-9 7543 oo 20 138,7 23-9 7544 OO  23-9 7545 oo \ 2 497,2 23-9 7546 OO 4 994,4 23-9 7547 oo  23-9 7548 OO I 16 592,3 23-9 7549 oo \ 33 184,6 23-9 7645 no / 1 901,3 23-9 7646 oo 1 1 970,7 23-9 7647 oo \ 22 040,0 23-9 7648 oo 1 901,3 23-9 7649 oo 4 398,5 23-9 7650 oo 6 895,7 23-9 7651 oo \ 1 901,3 23-9 7652 on 18 493,6 23-9 7653 no 35 085,9 2309 10 51 23-4 7624 o  l 23-4 7692 &lt;5) 3 752,7 2309 10 53 23-10 7541 (2X'T p  23-10 7542 )f) 10 069,4 23-10 7543 oo 20 138,7 23-10 7544 oo  23-10 7545 oo 2 497,2 23-10 7546 oo 4 994,4 23-10 7547 oo  l 23-10 7548 oo 16 592,3 23-10 7549 oo 33 184,6 \ 23-10 7654 (2) 3752,7 23-10 7655 oo 13 822,1 23-10 7656 ('X' 23 891,4 23-10 7657 oo 3 752,7 \ 23-10 7658 oo 6 249,9 23-10 7659 I 8 747j 1 23-10 7660 oo 3 752,7 23-10 7661 oo 20 345,0 23-10 7662 oo 36 937,3 2309 90 31 23-5 7624 o  23-5 7693 600,4 2309 90 33 23-11 7541 )f)]  23-11 7542 oo 10 069,4 No L I04/6 Official Journal of the European Communities 17 . 4 . 89 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  1 000 kg  2309 90 33 23-11 7543 oo 20 138,7 23-11 7544 oo  23-11 7545 oo I 2 497,2 23-11 7546 oo 4 994,4 23-11 7547 oo l  \ 23-11 7548 oo 16 592,3 23*11 7549 . oo 33 184,6 23-11 7663 oo / 600,4 23-11 7664 oo 10 669,8 23-11 7665 )f) 20 739,1 23-11 7666 oo 600,4 I 23-11 7667 oo 3 097,6 23-11 7668 oo 5 594,8 23-11 7669 oo 600,4 23-11 7670 oo 17 192,7 23-11 7671 oo 33 785,0 2309 90 41 23-6 7624 o  23-6 7694 o 1 901,3 2309 90 43 23-12 7541 oo  l 23-12 7542 oo 10 069,4 23-12 7543 oo 20 138,7 23-12 7544 oo  23-12 7545 oo 2 497,2 23-12 7546 oo 4 994,4 23-12 7547 (2X')  23-12 7548 oo 16 592,3 I 23-12 7549 )f)] 33 184,6 \ 23-12 7672 oo 1 901,3 23-12 7673 ('X') 11 970,7 23-12 7674 oo 22 040,0 23-12 7675 1 901,3 23-12 7676 oo l 4 398,5 23-12 7677 oo 6 895,7 23-12 7678 oo 1 901,3 23-12 7679 oo 18 493,6 23-12 7680 oo 35 085,9 2309 90 51 23-7 7624 o  \ 23-7 7695 o 3 752,7 2309 90 53 23-13 7541 oo  23-13 7542 oo l 10 069,4 23-13 7543 oo 20 138,7 I 23-13 7544 oo  23-13 7545 oo l 2 497,2 23-13 7546 oo \ 4 994,4 23-13 7547 oo  17 . 4. 89 Official Journal of the European Communities No L 104/7 Positive Negative Denmark Italy France Greece IrelandCN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 90 53 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7681 7682 7683 7684 7685 7686 7687 7688 7689  1 000 kg  16 592,3 33 184,6 3 752,7 13 822,1 23 891,4 3 752,7 6 249,9 8 747,1 3 752,7 20 345,0 36 937,3 OO Of OC (2 ) (3 ) we (2) (3 ) (2 ) (3 ) ex1 ex' (2 ) (3 ) ex1 0) When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of:  milk powder or granules (other than whey), ;  whey powder or granules,  added casein and/or caseinate. (*) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. No L 104/8 Official Journal of the European Communities 17 . 4 . 89 PART 2 SECTOR PIGMEAT Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg  0103 91 10 l I I 1 494,4 0103 92 11 \ \ \ I 1 270,9 0103 92 19 \ \ 1 494,4 0203 11 10 l 1 943,3 0203 12 11 \ \ 2 817,7 0203 12 19 \ \ \ 2 176,5 0203 19 11 l \ \ 2 176,5 0203 19 13 \ \ \ 3 148,1 0203 19 15 l \ 1 690,6 0203 19 55 02-3 7039 3 148,1 « 02-3 7054 2 176,5 0203 19 59 I 2 176,5 0203 21 10 I I 1 943,3 0203 22 11 I \ 2 817,7 0203 22 19 \ 2 176,5 0203 29 11 \ l 2 176,5 0203 29 13 \ 3 148,1 0203 29 15 i \ 1 690,6 0203 29 55 02-3 7039 3 148,1 02-3 7054 2 176,5 0203 29 59 l \ - 2 176,5 0209 00 11 l I 777,3 0209 00 19 l \ 855,0 0209 00 30 l I \ I 466,4 0210 11 11 \ \ 2 817,7 0210 11 19 l \ \ 2 176,5 0210 11 31 l \ I 5 480,0 0210 11 39 l \ \ \ 4 314,0 0210 12 11 \ 1 690,6 0210 12 19 ||\ 2 817,7 0210 19 10 \ \ 2 487,4 0210 19 20 IlIll I 2 720,6 0210 19 30 2 176,5 0210 19 40 IlIl\ 3 148,1 0210 19 51 02-3 7039 Il\ 3 148,1 02-3 7054 L 2 176,5 0210 19 59 IIIl 2 176,5 0210 19 60 I IlL 4 314,0 0210 19 70 I \I 5 421,7 17 . 4 . 89 Official Journal of the European Communities No L 104/9 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc || \  100 kg  0210 19 81 02-3 7039 \ ! 5 480,0 02-3 7054 \ 2 817,7 021019 89 IIIIl 2 817,7 1601 00 10 \ o 2 720,6 1601 00 91 16-1 7319 oo 4 566,7 16-1 7322 oo 3 653,3 1601 00 99 16-1 7319 no 3 109,2 16-1 7322 DO 2 487,4 1602 10 00 I l 2 176,5 1602 20 90 \ \ 2 526,2 1602 41 10 16-3 7327 l 2 817,7 16-3 7328 II 4 761,0 I 16-3 7329 \ I 2 914,9 1602 42 10 16-3 7327 \ 2 176,5 I 16-3 7328 \ 3 983,7 16-3 7329 \ 2 720,6 1602 49 11 16-3 7327 l 2 817,7 16-3 7328 \ 4 761,0 16-3 7329 \ 2 720,6 1602 49 13 16-3 7327 \ 2 176,5 16-3 7328 \ 3 983,7 16-3 7329 I 2 720,6 1602 4915 16-3 7327 \ 2 176,5 16-3 7328 3 983,7 16-3 7329 2 720,6 1602 49 19 16-3 7327 \ 2 176,5 16-3 7328 2 623,4 I 16-3 7329 l 2 098,7 160249 30 16-1 7319 2 176,5 16-1 7322 1 748,9 1602 49 50 I 1 302,0 1602 90 10 \ \ 2 526,2 1602 90 51 \ 2 623,4 1902 20 30 \ l \ 1 302,0 (') If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these preparations . (J) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid. No L 104/ 10 Official Journal of the European Communities 17 . 4 . 89 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany PM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  100 kg live weight  0102 90 10 \ I C) 7 267,6 0102 90 31 \ C) 7 267,6 0102 90 33 \ I C) I 7 267,6 0102 90 35 \ I C) \ 7 267,6 0102 90 37 I I \ l 7 267,6 I I l \  100 kg net weight  0201 10 10 1 \ I 13 808,5 0201 10 90 I \ L 13 808,5 0201 20 21 \ l 13 808,5 0201 20 29 I 13 808,5 0201 20 31 l 11 046,8 0201 20 39 l 11 046,8 0201 20 51 \ l 16 570,2 0201 20 59 I 16 570,2 0201 20 90 I I 11 046,8 0201 30 00 \ 18 895,8 0202 10 00 I 12 282,3 0202 20 10 O. 12 282,3 0202 20 30 02-1 7014 \ 1 965,2 02-1 7018 \ I 1 965,2 02-1 7019 0 9 825,8 0202 20 50 02-1 7014 = l I 3 070,6 02-1 7018 ¢ 3 070,6 02-1 7019 (2) l 15 352,9 0202 20 90 I o 9 825,8 0202 30 10 \ o 15 352,9 0202 30 50 \ oo 15 352,9 0202 30 90 02-2 7034 \ 3 070,6 02-2 7038 o 15 352,9 0206 10 95 \ \ 18 895,8 0206 29 91 IlI \ 15 352,9 0210 20 10 || \ 11 046,8 0210 20 90 IIII 15 770,8 0210 90 41 IlI 15 770,8 0210 9090 II\ 15 770,8 1602 50 10 16-4 7330 Ill 15 770,8 16-4 7331 II 9 447,9 16-4 7332 II 6 322,8 1602 90 61 16-4 7332 II\ 6 322,8 17 . 4 . 89 Official Journal of the European Communities No L 104/ 11 (-) The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (*) The compensatory amount shall not be applied :  in respect of auantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (*) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European . Communities . No L 104/ 12 Official Journal of the European Communities 17 . 4 . 89 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain PortugalCN-code Table Additionalcode Notes United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 pieces - 135,5 395.4 135.5  100 kg  0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 588,9 957,9 908,1 647,3 946.5 739,9 841,3 916.6 924,8 1 013,6 1 127,0 1 368,4 1 520,5 1 297,3 1 418,5 1 352,2 841,3 916.6 924,8 1 013,6 1 368,4 1 520,5 1 297,3 1 418,5 1 352,2 2 493,3 1 008,3 767.7 531,5 1 388,1 1 304,0 2 362,0 531,5 1 942,0 1 115,0 17. 4. 89 Official Journal of the European Communities No L 104/ 13 Positive Negative Germany Spam Denmark Italy France Greece Ireland PortugalCN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM FI Pta £ Bfrs/Lfrs Dkr lit FF Dr £ Irl Esc - 100 kg  767,7 531.5 1 479,6 693.6 1 248,4 2 362,0 531,5 2 978,9 2 493,3 1 672,5 1 560,4 1 487,4 767.7 531,5 2 127,8 1 388,1 2 056,9 1 304,0 1 950,8 2 362,0 531,5 2 493,3 1 008,3 767,7 531,5 1 388,1 1 304,0 2 362,0 531,5 1 942,0 1 115,0 767,7 531.5 1 479,6 693.6 1 248,4 2 362,0 531,5 2 978,9 2 493,3 1 672,5 1 560,4 1 487,4 767.7 531,5 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 020739 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 No L 104/ 14 Official Journal of the European Communities 17. 4 . 89 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I I I  100 kg  0207 43 51 Ill I \ 2 127,8 0207 43 53 \ I \ I 1 388,1 0207 43 61 \ \ 2 056,9 0207 43 63 \ \ 1 304,0 0207 43 71 I l 1 950,8 0207 43 81 \ I I 2 362,0 0207 43 90 l I l 531,5 0209 00 90 l \ 1 181,0 I \ I 100 pieces - 0407 00 11 I I I I 282,4 0407 00 19 \ I l 96,8 l l I  100 kg  0407 00 30 I 853,3 0408 11 10 \ 3 993,2 0408 19 11 I l I l 1 740,6 0408 19 19 \ 1 860,1 0408 91 10 l 3 856,7 0408 99 10 I 989,8 1602 31 11 16-2 7323 1 849,5 l 16-2 7324  1602 31 19 16-2 7323 \ 2 598,3 16-2 7324  1602 39 11 \ 2 490,2 1602 39 19 16-2 7323 2 598,3 16-2 7324 I  3502 10 91 \ .I \ 3 464,2 3502 10 99 l I \ 469,3 3502 90 51 \ I \ 3 464,2 3502 90 59 l \ 469,3 17. 4 . 89 Official Journal of the European Communities No L I 04/ 1 5 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I I  100 kg  0401 04-1 7058 II a+ e 0402 10 11 \ 8 296,1 0402 10 19 04-3 7059 l 5 201,7 04-3 7074 \  04-3 7078 1 285,9 04-3 7079 l 8 296,1 0402 10 91 04-4 7089 \ d+f 0402 10 99 04-4 7089 d + f 0402 21 11 04-2 7744 a + c 0402 21 17 04-6 7098 5 201,7 04-6 7099 \  04-6 7114 a + c 0402 21 19 04-2 7744 l a + c 0402 21 91 04-2 7744 a + c. 0402 21 99 04-2 7744 l \ a + c 0402 29 04-2 7744 a + c + f 0402 91 04-2 7744 l a + c 0402 99 04-2 7744 \ a + c+f 0403 10 11 04-2 7744 l \ a + c 0403 10 13 04-2 7744 \ a+c 0403 10 19 04-2 7744 l a + c 0403 10 31 04-2 7744 l a+c + f 0403 10 33 04-2 7744 l a + c + f 0403 10 39 04-2 7744 I a + c + f 0403 90 11 04-5 7093 I 5 201,7 04-5 7094 ' l  04-5 7097 I l 8 296,1 0403 90 13 04-6 7098 l 5 201,7 04-6 7099 l  04-6 7114 I a + c 0403 90 19 04-2 ! 7744 I a + c 0403 90 31 04-4 7089 I d + f 0403 90 33 04-2 1 7744 \ a+c + f 0403 90 39 04-2 7744 I a + c + f 040390 51 04-2 7744 I a+c 0403 90 53 04-2 7744 I a + c 0403 90 59 04-2 7744 I a + c 0403 90 61 04-2 7744 I a + c + f 0403 90 63 04-2 7744 \ a + c + f No L 104/ 16 Official Journal of the European Communities 17 . 4 . 89 CN-code Table Positive Negative Additional code Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I I  100 kg  7744 a + c + f 7744 \ ' a + c 7744 \ a + c 7744 l a + c 7744 \ a + c 7744 l a + c 7744 l I a + c 7744 \ a + c + f 7744 a + c+f 7744 \ a + c+f 7744 \ a + c + f 7744 \ a + c + f 7744 \ a + c + f 7118 3 896,8 7119 3 994,2 7134 I 7 208,4 7138 l 7 388,6 7139 9 392,3 7154 \ 9 627,1 7174 418,2 7178 428,7 7189 14 274,0 7193 14 630,9 7194 l  7197 b x coef 7198 I   7199 \ b x coef 7214 , \  7218 \ b x coef 7222 l  7223 \ b x coef 7225 \ b 7752 \  7753 \ b x coef 7754 l 5 880,9 7755 6 027,9 7226 \ i  7227 I 10 315,5 7228 \ \ 11 977,1 7229 \ 7 091,9 7230 \ 9 379,6 7231 \ \ 3 223,6 7232 \ 4 762,1 7226 Il  7228 \ 11 977,1 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 17 . 4 . 89 Official Journal of the European Communities No L 104/ 17 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg  0406 10 90 04-8 7230 9 379,6 04-8 7232 Il 4 762,1 0406 20 10 li I 0406 20 90 04-9 7233 \ 11 977,1 04-9 7234 IlI 16 196,9 0406 30 10 04-10 7235  04-10 7236 4 309,9 04-10 7237 6 325,5 04-10 7238 Il 9 209,6 04-10 7239 Il 10 921,6 0406 30 31 04-10 7235 I  04-10 7236 4 309,9 04-10 7237 6 325,5 04-10 7238 9 209,6 0406 30 39 04-10 7235 l  04-10 7238 L 9 209,6 04-10 7239 I 10 921,6 0406 30 90 \ 10 921,6 0406 40 00 04-11 7240  04-11 7241 11 362,3 0406 90 11 04-12 7242 9 379,6 04-12 7243 I  04-12 7244 l 10 315,5 04-12 7245 \ 11 977,1 04-12 7246 I 7 091,9 04-12 7247 I 9 379,6 0406 90 13 04-13 7248  04-13 7250 I 14 022,6 0406 90 15 04-13 7248 l  04-13 7250 I 14 022,6 0406 90 17 04-13 7248 I  04-13 7249 I 9 379,6 04-13 7250 I 14 022,6 0406 90 19 I \ .  0406 90 21 04-14 7251 I  04-14 7252 I 12 869,8 0406 90.23 04-15 7254 I  04-15 7255 10 315,5 04-15 7256 I 11 977,1 04-15 7257 I , 7 091,9 04-15 7258 I 9379,6 0406 90 25 04-15 7254 I  04-15 7255 I 10 315,5 04-15 7256 11 977,1 04-15 7257 7 091,9 No L 104/ 18 Official Journal of the European Communities 17 . 4 . 89 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I ||  100 kg  0406 90 25 04-15 7258 I 9 379,6 0406 90 27 04-15 7254 \ \  04-15 7255 l I 10 315,5 l 04-15 7256 I 11 977,1 l 04-15 7257 I 7 091,9 04-15 7258 \ 9379,6 0406 90 29 04-15 7253 \  04-15 7254 \  04-15 7255 l 10 315,5 04-15 7256 \ 11 977,1 04-15 7257 I 7 091,9 04-15 7258 \ 9 379,6 0406 90 31 04-15 7253 \  04-15 7254  04-15 7255 l 10 315,5 04-15 7256 11 977,1 I 04-15 7257 l 7 091,9 04-15 7258 9 379,6 0406 90 33 04-15 7253  \ 04-15 7254 \  \ 04-15 7255 10 315,5 04-15 7256 11 977,1 04-15 7257 \ 7 091,9 I 04-15 7258 I 9 379,6 0406 90 35 04-16 7259  04-16 7274 10 315,5 04-16 7277 I 11 977,1 04-16 7278 l 7 091,9 04-16 7279 9 379,6 0406 90 37 04-16 7259  04-16 7274 \ 10 315,5 04-16 7277 I 11 977,1 04-16 7278 I 7 091,9 04-16 7279 \ 9 379,6 0406 90 39 04-15 7254 l  04-15 7255 10 315,5 l 04-15 7256 11 977,1 04-15 7257 I 7 091,9 04-15 7258 9 379,6 0406 90 50 04-15 7253 II  04-15 7254 Il  04-15 7255 li 10 315,5 04-15 7256 Il 11 977,1 04-15 7257 \ 7 091,9 04-15 7258 ||\ 9379,6 17. 4. 89 Official Journal of the European Communities No L 104/ 19 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc II b  100 kg  0406 90 61  0406 90 63 ||  0406 90 69 Il\ 16 196,9 0406 90 71 04-8 7226 l  04-8 7227 \ 10 315,5 04-8 7228 11 977,1 04-8 7229 l 7 091,9 04-8 7230 9 379,6 0406 90 73 04-16 7259  04-16 7274 I 10 315,5 04-16 7277 11 977,1 04-16 7278 7 091,9 04-16 7279 l 9 379,6 0406 90 75 04-16 7259 \  04-16 7274 10 315,5 04-16 7277 \ 11 977,1 04-16 7278 \ 7 091,9 04-16 7279 9 379,6 0406 90 77 04-16 7259 l  1 04-16 7274 I 10 315,5 \ 04-16 7277 11 977,1 04-16 7278 l 7 091,9 04-16 7279 \ 9 379,6 0406 9079 04-16 7259 l  04-16 7274 I 10 315,5 04-16 7277 \ 11 977,1 04-16 7278 l 7 091,9 04-16 7279 9 379,6 0406 90 81 04-16 7259 I \  04-16 7274 \ 10 315,5 04-16 7277 11 977,1 \ 04-16 7278 I 7 091,9 04-16 7279 \ 9 379,6 0406 90 83 I  0406 90 85 04-16 7259 I  04-16 7274 I 10 315,5 04-16 7277 I 11 977,1 04-16 7278 I 7 091,9 04-16 7279 I 9 379,6 0406 90 89 04-15 7253 I  04-15 7254 I  04-15 7255 10 315,5 04-15 7256 I 11 977,1 04-15 7257 I 7 091,9 04-15 7258 \ 9 379,6 No L 104/20 Official Journal of the European Communities 17. 4 . 89 Positive Negative Denmark Greece Ireland CN-code Tabe Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Italy France Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc  100 kg  0406 90 91 0406 90 93 0406 90 97 0406 90 99 2309 10 15 04-8 7226 04-8 7231 04-8 7232 04-8 7226 04-8 7231 04-8 7232 04-8 7226 04-8 7228 04-8 7230 04-8 7232 04-8 7226 04-8 7228 04-8 7230 04-8 7232 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 .7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 3 223,6 4 762,1 3 223,6 4 762,1 11 977,1 9 379,6 4 762,1 11 977,1 9 379,6 4 762,1 1 006,9 2 013,9 3 020,8 3 776,0 4 229,1 4 531,2 249,7 499.4 749,2 936.5 1 048,8 1 123,7 1 659,2 3 318,5 4 977,7 6 222,1 6 968,8 7 466,5 1 006,9 2013,9 3 020,8 3 776,0 4 229,1 4 531,2 249,7 499.4 749,2 936.5 1 048,8 1 123,7 1 659,2 2309 10 19 17. 4 . 89 Official Journal of the European Communities No L 104/21 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg  2309 10 19 23-14 7580 I 3 318,5 23-14 7581 II 4 977,7 I 23-14 7582 II 6 222,1 23-14 7583 6 968,8 23-14 7584 \ 7 466,5 2309 10 39 23-14 7553 IIl 1 006,9 23-14 7554 IlI 2 013,9 23-14 7555 3 020,8 I 23-14 7556 l 3 776,0 23-14 7557 \ 4 229,1 23-14 7558 4 531,2 23-14 7559 I 249,7 23-14 7569 l 499,4 23-14 7573 II 749,2 23-14 7574 I 936,5 23-14 7577 \ 1 048,8 23-14 7578 I 1 123,7 ¢ 23-14 7579 l 1 659,2 23-14 7580 \ 3 318,5 23-14 7581 \ 4 977,7 23-14 7582 l 6 222,1 23-14 7583 6 968,8 23-14 7584 \ 7 466,5 2309 10 59 23-14 7553 I 1 006,9 23-14 7554 \ 2 013,9 I 23-14 7555 \ 3 020,8 23-14 7556 \ 3 776,0 23-14 7557 l 4 229,1 23-14 7558 I 4 531,2 23-14 7559 \ 249,7 23-14 7569 \ 499,4 23-14 7573 I 749,2 23-14 7574 \ 936,5 23-14 7577 \ 1 048,8 23-14 7578 l 1 123,7 23-14 7579 l 1 659,2 23-14 7580 3 318,5 l 23-14 7581 I 4 977,7 23-14 7582 \ 6 222,1 23-14 7583 \ 6 968,8 23-14 7584 7 466,5 2309 10 70 23-14 7553 1 006,9 23-14 7554 2 013,9 23-14 7555 3 020,8 23-14 7556 l 3 776,0 No L 104/22 Official Journal of the European Communities 17 . 4 . 89 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 10 70 2309 90 35 23-14 : 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 - 100 kg  4 229,1 4 531,2 249,7 499.4 749,2 936.5 1 048,8 1 123,7 1 659,2 3 318,5 4 977,7 6 222,1 6 968,8 7 466,5 1 006,9 2 013,9 3 020,8 3 776,0 4 229,1 4 531,2 249,7 499.4 749,2 936.5 1 048,8 1 123,7 1 659,2 3 318,5 4 977,7 6 222,1 6 968,8 7 466,5 1 006,9 2 013,9 3 020,8 3 776,0 4 229,1 4 531,2 249,7 499.4 749,2 936.5 1 048,8 1 123,7 1 659,2 2309 90 39 * 17 . 4 . 89 Official Journal of the European Communities No L 104/23 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc ||||Il\  100 kg  2309 90 39 23-14 7580 IIl 3 318,5 23-14 7581 4 977,7 23-14 7582 \ 6 222,1 23-14 7583 6 968,8 23-14 7584 IlI 7 466,5 2309 90 49 23-14 7553 1 006,9 23-14 7554 Ill . 2 013,9 23-14 7555 Il 3 020,8 23-14 7556 3 776,0 23-14 7557 4 229,1 23-14 7558 \ 4 531,2 23-14 7559 \ \ 249,7 23-14 7569 l 499,4 \ 23-14 7573 \ I 749,2 23-14 7574 \ 936,5 23-14 7577 l 1 048,8 23-14 7578 1 123,7 l 23-14 7579 I 1 659,2 23-14 7580 I 3 318,5 23-14 7581 I 4 977,7 23-14 7582 I 6 222,1 23-14 7583 \ 6 968,8 23-14 7584 7 466,5 2309 90 59 23-14 7553 I 1 006,9 23-14 7554 I 2 013,9 23-14 7555 I 3 020,8 23-14 7556 I 3 776,0 23-14 7557 I 4 229,1 23-14 7558 I 4 531,2 23-14 7559 I 249,7 ! 23-14 7569 I 499,4 23-14 7573 I 749,2 23-14 7574 936,5 23-14 7577 1 048,8 23-14 7578 I 1 123,7 23-14 7579 1 659,2 23-14 7580 3 318,5 \ 23-14 7581 4977,7 23-14 7582 I 6 222,1 23-14 7583 I 6 968,8 23-14 7584 7 466,5 2309 90 70 23-14 7553 1 006,9 23-14 7554 I 2 013,9 23-14 7555 I 3 020,8 23-14 7556 \ 3 776,0 No L 104/24 Official Journal of the European Communities 17 . 4. 89 Positive Negative CN-code Tabe Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM FI Pta £ Esc 2309 90 70  100 kg  4 229,1 4 531,2 249,7 499.4 749,2 936.5 1 048,8 1 123,7 1 659,2 3 318,5 4 977,7 6 222,1 6 968,8 7 466,5 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584  % milk fat/ 100 kg product - a b 159.6 174.7 ¢ % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - 70,9c  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - d 83,0 ¢ °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  e 6,4  % sucrose/100 kg product - f 17,4 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the added whey. 17. 4. 89 Official Journal of the European Communities No L 104/25 PART 6 SECTORWINE Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2204 21 25 22-5 7431 1 490,3 1 22-5 7432 O 1 490,3 22-5 7434 0) L 65,3 22-5 7587 I 1 490,3 \ 22-5 7588 0 \ 65,3 2204 21 29 22-6 7438 I 1 044,2 \ 22-6 7439 o 1 044,2 i 22-6 7441 l 65,3 22-6 7589 o 1 044,2 I 22-6 7590 C) 65,3 2204 21 35 22-8 7449 0 1 490,3 \ 22-8 7451 (') 65,3 l 22-8 7591 1 490,3 22-8 7592 C) 65,3 2204 21 39 22-9 7455 1 044,2 22-9 7457 C) 65,3 22-9 7593 0 1 044,2 22-9 7594 65,3 2204 29 10 22-3 7426 (1) 65,3 2204 29 25 22-11 7478 1 490,3 22-11 7479 1 490,3 22-11 7480 1 490,3 22-11 7481 1 490,3 I 22-11 7483 65,3 22-11 7595 1 490,3 22-11 7596 65,3 2204 29 29 22-12 7487 (2) L 1 044,2 22-12 7488 o 1 044,2 22-12 7490 65,3 22-12 7597 o 1 044,2 22-12 7598 C) 65,3 2204 29 35 22-14 7498 1 490,3 22-14 7499 o 1 490,3 22-14 7518 o 65,3 22-14 7599 C) 1 490,3 A No L 104/26 Official Journal of the European Communities 17 . 4 . 89 I Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France - Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2204 29 35 2204 29 39 22-14 22-15 22-15 22-15 22-15 7614 7524 7526 7618 7619 C) o C) o C) 65,3 1 044,2 65,3 1 044,2 65,3 (l) % vol/hl C) HI 17. 4 . 89 Official Journal of the European Communities No L 104/27 PART 7 SECTOR SUGAR Monetary compensatory amounts Portugal Esc I I Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 1701 11 10 17-5 17-5 7334 7335 e&gt;  100 kg  1 451,2 1 451,2 1701 1 i 90 17-5 17-5 7334 7335 o I 1 451,21 451,2 1701 12 10 17-5 17-5 7334 7335 o 1 451,2 1 451,2 1701 12 90 17-5 17-5 7334 7335 f) I 1 451,21 451,2 1701 91 00 17-6 7337 o \ 1 738,8 1701 99 10 17-7 7340 \ 1 738,8 1701 99 90 17-7 7340 Il 1 738,8 1702 30 10 17-7 7340 I  100 kg of dry matter 1 738,8 1702 40 10 17-7 7340 I 1 738,8 1702 60 10 17-7 7340 \ 1 738,8 1702 60 90 17-10 7345 O - % sucrose content and 100 kg net  17,388 17-10 7346 o 17,388 17-10 7347 0 17,388 1702 90 30 17-7 7340  100 kg of dry matter  1 738,8 1702 90 60 17-11 7349 C) - % sucrose content and 100 kg net  17,388 17-11 7350 C) 17,388 \ 17-11 7351 C) 17,388 1702 90 71 17-12 7353 C) 17,388 1702 90 90 17-10 17-10 17-8 7345 7346 7347 o 0 C) 17,388 17,388 17,388 2106 90 30 21-5 7419  100 kg of dry matter  1 738,8 2106 90 59 21-6 7^23 C) - % sucrose content and 100 kg net : 17,388 21-6 7424 0 17,388 21-6 7425 o 17,388 No L 104/28 Official Journal of the European Communities 17. 4 . 89 0) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431/68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6 . 1968, p. 42). O For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4. 3 . 1970 , p. 1) in the case of exports . No L 104/2917. 4. 89 Official Journal of the European Communities PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts I || Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0403 10 51  100 kg  7 466,5 0403 10 53 I 8 456,6 0403 10 59 \ 12 090,0 0403 10 91 Ill 935,4 0403 10 93 II 1 255,7 0403 10 99 II 1 914,1 0403 90 71 || I 7 466,5 0403 90 73 \ \ 8 456,6 0403 90 79 \ 12 090,0 0403 90 91 l I 935,4 0403 90 93 \ ||II 1 255,7 0403 90 99 I II 1 914,1 151710 10 \ 1 975,2 1517 90 10 II 1 975,2 1704 10 11 \ \ I 1 038,7 1704 10 19 I Il\ 1 038,7 1704 10 91 I 1 165,3 1704 10 99 I 1 165,3 1704 90 51 17-1 * I 1704 90 55 17-4 * I 1704 90 61 17-4 * I , 1704 90 65 17-4 * \ 1704 90 71 17-4 * I 1704 90 75 17-1 * \ 1704 90 81 17-2 17-2 * 7632 1704 90 99 17-3 17-3 4 7632 _ 1806 20 10 18-1 * I 1806 20 30 18-1 * I 1806 20 50 18-1 * I 1806 20 70 18 -1 * \ 1806 20 90 18-2 * I \ 1806 31 00 18-1 * l 1806 32 10 18-4 * I 1806 32 90 18-4 * I 1806 90 11 18-4 » I 1806 90 19 18 -1 * I ... 1806 90 31 18-1 * \ No L 104/30 Official Journal of the European Communities 17 . 4 . 89 Positive Negative Germany Spam Denmark Italy France Greece Ireland PortugalCN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Ptt £ Bfrs/Lfrs Dkr Lit FF Dr £ In Esc  100 kg - 7632 980,6 980.6 843.7 980,6 703,2 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 1100 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 1099 2101 20 90 2105 00 10 2105 0091 2105 00 99 2106 10 90 2106 90 99 2905 44 11 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 7633 7634 1 042,0 1 370,6 1 137,8 1 433,4 2 258,0 2 018,0 3 272,8 6585 7585 6586 7586 7001 7002 7003 7004 7635 7636 7637 7642 704,2 1 017,2 1 455,4 751,2 17. 4 . 89 Official Journal of the European Communities No L 104/31 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether-" lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \  100 kg  2905 44 19 \ 1 408,4 2905 44 91 Il Il 1 070,0 2905 44 99 \ l l 2 003,1 3505 10 10 Il\ 825,5 3505 10 90 \ 825,5 3823 60 11 \ 751,2 3823 60 19 Ill I 1 408,4 3823 60 91 II\ 1 070,0 3823 60 99 l \ l 2 003,1  \\ 7001   \ 7002 \ 704,2  7003 I 1 017,2  \ 7004 l 1 455,4  7005 \ I   \ 7006 573,8  l 7007 l 902,4  I 7008 1 215,4  \ 7009 I 1 653,6  l 7010   7011 \ 798,8  l 7012 1 127,4  7013 I 1 440,4  \ 7015 l I 666,4  7016 l 1 042,0  I 7017 I 1 370,6  7020 I 1 045,3  l 7021 I 1 420,9  7022 I 1 749,5  \ 7023 I 2 062,5  \ 7024 I 2 500,7  7025 # 1 243,5 \ 7026 I 1 619,1  l 7027 I 1 947,7 &gt;  7028 I 2 260,7  7029 2 698,9  7030 1 468,5  7031 1 844,1  7032 I 2 172,7  I 7033 2 485,7  7035 I 1711,7  7036 I 2 087,3  7037 I 2 415,9  7040 I 3 135,9  7041 I 3 511,5  7042 \ 3 840,1 No L 104/32 Official Journal of the European Communities 17 . 4 . 89 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l ||II  100 kg   Il 7043 Il\ 4 153,1 .  Il 7044 Il 4 591,3  7045 II 3 334,1  \ 7046 l 3 709,7  \ 7047 \ \ 4 038,3 l 7048 I \ 4 351,3 \ 7049 \ 4 789,5  \ 7050 \ I 3 559,1  \ 7051 \ 3 934,7  ¢ l 7052 I 4 263,3  \ 7053 \ 4 576,3  - \ 7055 \ 3 802,3  l 7056 l I 4 177,9  l 7057 \ 4 506,5  I 7060 l 5 599,9  I 7061 \ 5 975,5  I 7062 \ 6 304,1  I 7063 \ 6 617,1  I 7064 \ 7 055,3  - I 7065 \ 5 798,1  - I 7066 \ 6 173,7  \ 7067 l 6 502,3  l 7068 l 6 815,3  l 7069 \ 7 253,5  I 7070 6 023,1  I 7071 6 398,7  I 7072 \ 6 727,3  - 7073 i 7 040,3  - \ 7075 \ 6 266,3  \ 7076 \ 6 641,9  \ 7077 \ 6 970,5  \ 7080 I 10 901,1 7081 l 11 276,7  7082 I 11 605,3  \ 7083 11 918,3 7084 II 12 356,5  7085 11 099,3  - 7086 l 11 474,9  7087 Il 11 803,5  - Il 7088 Il 12 116,5  Il 7090 \\ 11 324,3  Il 7091 Il 11 699,9 _ 7092 12 028,5  Il 7095 I 11 567,5  li 7096 l 11 943,1 17 . 4 . 89 Official Journal of the European Communities No L 104/33 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I I  100 kg   7100 o \   7101 0) 770,6  II 7102 C) 1 099,2  Il 7103 (') \ 1 412,2  Il 7104 1 850,4  l 7105 0) 593,2  l 7106 0) 968,8  7107 o 1 297,4  7108 o 1 610,4  \ 7109 (1 ) 2 048,6  7110 o 818,2  - l 7111 C) 1 193,8 _ \ 7112 (l) 1 522,4  l 7113 o 1 835,4  7115 C) 1 061,4 7116 o 1 437,0  \ 7117 o 1 765,6  7120 o 1 440,3  7121 (1) 1 815,9  7122 o L 2 144,5 _ 7123 C) 2 457,5  7124 C) 2 895,7  l 7125 (1) 1 638,5  7126 (l) 2 014,1 _ 7127 o 2 342,7  1 7128 C) 2 655,7  7129 (!) 3 093,9  7130 I 1 863,5  7131 O 2 239,1 __ 7132 C) 2 567,7  7133 (1 ) 2 880,7  \ 7135 o 2 106,7  7136 C) 2 482,3  7137 2 810,9  7140 C) 3 530,9  7141 C) 3 906,5  7142 4 235,1  7143 o 4 548,1  I 7144 C) 4 986,3 _ 7145 C) 3 729,1 _ 7146 o 4 104,7  7147 o 4 433,3  7148 (l) 4 746,3  7149 (l) 5 184,5  7150 : C) 3 954,1 No L 104/34 Official Journal of the European Communities 17. 4 . 89 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I III III  100 kg   7151 o 4 329,7  7152 o 4 658,3  7153 (') I 4 971,3  7155 o 4 197,3  7156 o 4 572,9  \ 7157 o 4 901,5  \ 7160 C) 5 994,9  \ 7161 o 6 370,5  7162 (') 6 699,1  I 7163 o 7 012,1  l 7164 o 7 450,3  \ 7165 o 6 193,1  \ 7166 (') 6 568,7  \ 7167 o I 6 897,3  I 7168 o 7 210,3  I 7169 o I 7 648,5  I 7170 O 6 418,1  l 7171 (') 6 793,7  7172 o 7 122,3  I 7173 o 7 435,3  7175 6 661,3  7176 O 7 036,9  7177 O 7 365,5  7180 o 11 296,1  I 7181 (l) 11 671,7  I 7182 C) 12 000,3  I 7183 o 12 313,3  \ 7185 O \ 11 494,3  \ 7186 C) I 11 869,9  \ 7187 (') 12 198,5  l 7188 (') 12 511,5  l 7190 0) 11719,3  l 7191 (') 12 094,9  l 7192 pHI 12 423,5  \ 7195 11 962,5  l 7196 C) l 12 338,1  l 7200 ( l) 1 691,3  \ 7201 l 2 066,9  7202 C) 2 395,5  7203 C) - 2 708,5  l 7204 3 146,7 7205 o l 1 889,5 7206 l 2 265,1 Il 7207 (') I 2 593,7  II 7208 2 906,7 17. 4 . 89 Official Journal of the European Communities No L 104/35 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I Il  100 kg   7209 o L 3 344,9  || 7210 2114,5  II 7211 2 490,1  II 7212 2 818,7  7213 0 L 3 131,7  7215 e&gt; 2 357,7  7216 I 2 733,3  II 7217 3 061,9  7220 C) 2600,9  II 7221 c) 2 976,5  l 7260 o I 7 067,2  \ 7261 o 7 442,8  \ 7262 0 7 771,4  ' 7263 C) 8 084,4  \ 7264 loiI 8 522,6  I 7265 e&gt; 7 265,4  7266 C) 7 641,0  7267 o 7 969,6  7268 C) I 8 282,6  \ 7269 8 720,8  l 7270 C) 7 490,4  \ 7271 C) 7 866,0  l 7272 C) 8 194,6  7273 C) 8 507,6  \ 7275 e&gt; 7 733,6  \ 7276 o.] 8 109,2  7280 C) 7 976,8  \ 7300 C) 2 706,1  7301 o 3 081,7  7302 3 410,3  \ 7303 o 3 723,3  l 7304 (') 4 161,5  7305 0 2 904,3  7306 3 279,9  7307 C) 3 608,5  7308 0) 3 921,5  7309 C) 4359,7  7310 o 3 129,3  7311 3 504,9  7312 - 3 833,5  7313 4 146,5  7315 o / 3 372,5  7316 C) 3 748,1  . 7317 C) 4 076,7 7320 C) 3 615,7 No L 104/36 Official Journal of the European Communities 17. 4 . 89 GN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands FI Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \ \  100 kg   I 7321 3 991,3  l 7360 O I 7 186,0  I 7361 o 7 561,6  \ 7362 C) 7 890,2  \ 7363 o 8 203,2  I 7364 (l) 8 641,4  l 7365 (') I 7 384,2  I 7366 (') I 7 759,8  I 7367 C) 8 088,4  l 7368 C) I 8 401,4  \ 7369 8 839,6  \ 7370 0 I 7 609,2  I 7371 (') 7 984,8  l 7372 o 8 313,4  I 7373 o 8 626,4  I 7375 o 7 852,4  I 7376 o 8 228,0  I 7380 C) 8 095,6   I 7400 o 3 636,3  I 7401 e&gt; 4 011,9  I 7402 o 4 340,5  I 7403 o I 4 653,5  I 7404 5 091,7  7405 o 3 834,5  I 7406 o 4 210,1  \ 7407 0) 4 538,7  l 7408 (1 ) l 4 851,7  l 7409 e&gt; I 5 289,9 ,  l 7410 \ I 4 059,5  \ 7411 o I 4 435,1  I 7412 (1) 4 763,7  7413 I 5 076,7 ' l 7415 I 4 302,7  \ 7416 (1) 4 678,3  7417 O 5 006,9  7420 o l 4 545,9  7421 o \ 4 921,5  Il 7460 7 294,9  Il 7461 C) 7 670,5  Il 7462 (1) 7 999,1  7463 / 1\ 8 312,1 ... 7464 ( 1 ) 8 750,3  Il 7465 7 493,1  Il 7466 C) 7 868,7 II 7467 (J) 8 197,3 17 . 4 . 89 Official Journal of the European Communities No L 104/37 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy ut France FF Greece Dr Ireland £ Irl Portugal Esc I \  100 kg   7468 o 8 510,3  7470 o 7 718,1  7471 o 8 093,7  7472 I 8 422,3  7475 \ 7 961,3  \ 7476 C) 8 336,9  7500 5 327,6  l 7501 (1 ) 5 703,2  7502 6 031,8  7503 6 344,8  7504 6 783,0  l 7505 (') 5 525,8  7506 O \ 5 901,4  \ 7507 o l 6 230,0  \ &gt; 7508 O 6 543,0  l 7509 C) \ 6 981,2  l 7510 o 5 750,8  \ 7511 C) 6 126,4  l 7512 - o l . 6 455,0  \ 7513 6 768,0  \ 7515 o 5 994,0  I 7516 o 6 369,6  l 7517 6 698,2  \ 7520 (') 6 237,2 _ I 7521 C) 6 612,8  \ 7560 o 7 492,9  \ 7561 o 7 868,5  \ 7562 (l) 8 197,1   l 7563 C) 8 510,1  \ 7564 (1) 8 948,3  \ 7565 (') 7 691,1  \ 7566 (1 ) 8 066,7 .  l 7567 (1 ) 8 395,3  \ 7568 C) 8 708,3  \ 7570 (1 ) 7 916,1  7571 C) 8 291,7  7572 C) 8 620,3  \ 7575 . 0) 8 159,3  7576 I 8 534,9  \ 7600 (1 ) 7 376,5  \ 7601 (1 ) 7 752,1  \ 7602 C) 8 080,7  ' \ 7603 (') 8 393,7  \ 7604 o 8 831,9  l 7605 7 574,7 No L 104/38 Official Journal of the European Communities 17 . 4 . 89 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece 1 Dr Ireland £ Irl Portugal Esc \  100 kg   Il 7606 0 I 7 950,3  7607 e&gt; 8 278,9  7608 C) I 8 591,9  7609 9030,1  l 7610 I 7 799,7  \ 7611 I 8 175,3  l 7612 8 503,9 _ \ 7613 8 816,9  \ 7615 8 042,9 -l l 7616 8 418,5  \ 7617 0 \ 8 747,1  \ 7620  0 8 286,1  \ 7621 o 8 661,7  \ 7700 o \ 8 216,1  \ 7701 o \ 8 591,7  I 7702 C) 8 920,3  I 7703 0) « 9 233,3  I 7704 (') 9 671,5  I 7705 C) 8 414,3  \ 7706 789,9  I 7707 C) 9 118,5  I 7708 9 431,5  I 7710 C) 1 8 639,3  I 7711 0 9 014,9  \ 7712 C) 9 343,5  \ 7715 o 8 882,5  l 7716 \ 9 258,1  I 7720 (1) 8 295,7  \ 7721 o 8 671,3  l 7722 (1) 8 999,9  \ 7723 c) 9 312,9  l 7725 (1) 8 493,9  \ 7726 (1) 8 869,5  7727 ( 1 ) 9 198,1  7728 C) 9511,1  7730 (1) \ 8 718,9  Il . 7731 9 094,5  7732 ( 1 )I 9 423,1  7735 l 8 962,1  Il 7736 o 9 337,7  7740 C) 10 665,9  7741 o 11 041,5  7742 ( 1 )I 11 370,1  Il 7745 ( 1 )\ 10 864,1  7746 11 239,7 17. 4. 89 Official Journal of the European Communities No L 104/39 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom , £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I II  100 kg   \\ 7747 II11 568,3  Il 7750 o 11 089,1  I 7751 o l 11 464,7  7760 0) 13 036,1  I 7761 Il13 411,7  \ 7762 C) 13 740,3 x * l 7765 Il13 234,3  I 7766 13 609,9  \ 7770 (l) l 13 459,3  I 7771 Il13 834,9  \ 7780 o \ 15 406&gt;3  \ 7781 15 781,9  7785 o \ 15 604,5  l 7786 C) 15 980,1  I 7800 \ l 909,6  l 7801 l \ 1 285,2  7810 \ 15 530,3  l 7811 l l 15 905,9  I 7812 \ 16 234,5  \ 7815 I \ 15 728,5  I 7816 l 16 104,1  \ 7817 \ \ 16 432,7  7820 \ \ 1 954,9  - I 7821 \ 2 330,5  7830 \ l 15953,5  I 7831 l l 16 329,1  l 7840 l 4 045,5  7841 I l 4 421,1  7860 l 6 509,5  \ 7861 l 6 885,1  7900 l 1 304,6  7901 \ 1 680,2  l 7910 l 15 925,3  \ 7911 C) \ 16 300,9  l 7912 0) 16 629,5  7915 (') 16 123,5  7916 C) \ 16499,1  7917 (1 ) l 16827,7  \ 7920 C) l 2 349,9  \ 7921 (1 ) l 2 725,5  I 7930 0) l 16 348,5  7931 \ l 16 724,1  l 7940 (1 ) l 4 440,5  I 7941 l 4 816,1  7960 C) \ 6 904,5 No L 104/40 Official Journal of the European Communities 17 . 4 . 89 CN-code t Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I \ I  100 kg   I 7961 C) 7 280,1 i I li\ Amounts to be deducted  51xx I 197,6  \ 52xx \ 417,8  \ 53xx 668,5  \ 54xx l 898,3  \ 55xx \ 1 316,0  I 56xx \ 1 955,6  \ 570x \ 2 996,9  I 571x l 2 996,9  ¢ l 572x l 4 150,6  I 573x l 4 150,6  \ 574x l 5 336,5  \ 575x l 5 336,5  I 576x l 6 522,4  I 577x l &lt; 6 522,4  \ 578x l 7 708,3  59xx \ 197,6 i I I i Amounts to be deducted _ I 61xx l 167,1  l 62xx II 353,2  l 63xx 565,1  l 64xx 759,4  l 65xx 1 112,6  l 66xx 1 653,3  670x 2 533,5  Il 67 lx Il 2 533,5  Il 672x 1 3 508,9  673x \\ 3 508,9  Il 674x 4 511,5  675x \I 4 511,5  Il 676x \ 5 514,0  Il 677x Ill 5 514,0  Il 678x I 6 516,6  - 69xx 167,1 17 . 4 . 89 Official Journal of the European Communities No L 104/41 0) If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose . These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (in OJ No L 364 of 30. 12 . 1988 , p. 48) without prejudice to any later modifica ­ tion of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal , by weight, to that of fructose . Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that or galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 104/42 17. 4 . 89Official Journal of the European Communities PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts IIIlI Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I \ \  100 kg  2007 91 10 20-4 7385 \ 869,4 2007 99 10 20-5 7387 l 869,4 2007 99 31 20-5 7387 l 869,4 2007 99 33 20-5 7387 \ 869,4 2007 99 35 20-5 7387 I 869,4 2007 99 39 20-5 7387 l 869,4 J 17. 4 . 89 Official Journal of the European Communities No L 104/43 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative Germany Spain Portugal CN-code Tabe Additionalcode Notes Nether ­ lands ~ United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc 1509 10 10 1509 1090 1509 90 00 15-1 7298 15-1 7299 15-1 7314 15-2 7709 15-2 7713 15-2 7714 15-3 7717 15-3 7718 15-3 7719 15-4 7724 15-4 7729 15-4 7733 1 5-5 7734 1 5-5 7737 15-5 7738 - 100 kg  3 152,8 3 152,8 2 207,5 3 490,9 2 545,5 2 545,5 3 468,1 2 522,7 2 522,7 1 334,9 1 334,9 389,5 1 628,6 683,2 683,2 1510 00 10 1510 00 90 No L 104/44 Official Journal of the European Communities 17 . 4 . 89 ANNEX II Monetary coefficients . Products I I Member States I I Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,011 ;;; 1,017 1,346 0,944  Milk and milk products   1,049   1,017 1,020 1,346 1,020 0,944  Pigmeat      -I  1,163   Sugar   1,065 -   1,017 1,020 1,183 1,021 0,953   Cereals   1,065 ...   1,028 1,020 1,183 1,021 0,953  Eggs and poultry and albumins   1,014   1,017 -  1,268  0,979  Wine  l II   1,148 0,988  Processed products (Regulation I I l l I I I \ II (EEC) No 3033/80): IIIIIl IIIII I  to be applied to charges   1,049   1,017 1,020 1,346 1,020 0,944   to be applied to refunds : I II I I I I I  cereals ""   1,065  "   1,028 1,020 1,183 1,021 0,953  milk   1,049   1,017 1,020 1,346 1,020 0,944  sugar   1,065   1,017 1,020 1,183 1,021 0,953  Jams and marmalades I II II\ III \ I (Regulation (EEC) No 426/86)        1,183    Olive oil sector        1,098    ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs 2,83267 66,2584 55,2545 Dkr 0,523868 12,2537 10,2187 DM 0,137339 3,21246 2,67895 FF 0,460615 10,7741 8,98483 F1 0,154745 3,61961 3,01849 £ Irl 0,0512660 1,19915  £ 0,0427519  0,833924 Lit  2 339,08 1 950,61 Dr 11,5760 270,771 225,803 Esc 11,2458 263,047 219,361 Pta 8,48877 198,559 165,583